TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 26, 2013



                                     NO. 03-12-00503-CV


                                     John Rady, Appellant

                                                   v.

                      Federal National Mortgage Association, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. It is FURTHER ordered that it appearing that the

appellant is indigent and unable to pay costs, that no adjudication as to costs is made; and that

this decision be certified below for observance.